THIS was an action of assumpsit brought to recover damages for the non-delivery of a carding machine and fixtures, in accordance with a contract alleged to have been made by the defendant with the plaintiff. There are two counts in the declaration, to both of which demurrers were sustained.
We are of opinion that neither count describes the contract with sufficient clearness to show whether the plaintiff had performed his part of the agreement or •not, as to the payment of the purchase-money or as to *114certain charges he was to pay for storage; and as all ambiguiti.es are to be construed most strongly against the pjea(jerj the judgment on the demurrers cannot be reversed.
The judgment is affirmed with costs, &c.